 B20-35988                                  RJL/:JLW                                  11/04/2020

                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION - CLEVELAND

                                               )
 IN RE:                                        )    CHAPTER 7
                                               )
 AMANDA MARIA GILKERSON                        )    CASE NO.19-14658
 fka AMANDA CASTRO, FKA                        )
 AMANDA HARRIS                                 )    JUDGE ARTHUR I. HARRIS
 Debtor                                        )
                                               )    NOTICE OF APPEARANCE AND REQUEST
                                               )    FOR SERVICE OF PAPERS



       Please take notice that Richard J. LaCivita of        Reimer Law Co., hereby enters his

appearance as attorney for FREEDOM MORTGAGE CORPORATION, in the above proceeding

and pursuant to Bankruptcy Rule 2002, requests that his name be added to the mailing list

maintained by the Clerk in the above case and all notices given or required to be given in this case

and all papers served or required to be served in this case be given to and served on the following:

                                      REIMER LAW CO.
                                    Richard J. LaCivita, ESQ.
                                     30455 SOLON ROAD
                                     SOLON, OHIO 44139

       Please take further notice that the foregoing request includes notices and papers referred to

in rule 2002 of the Bankruptcy Rules and also includes, without limitation, notices of any orders,

pleadings, motions, applications, complaints, demands, hearings, requests or petitions, answer and

reply papers, memoranda and briefs in support of any of the foregoing and any other document

brought before this Court with respect to these proceedings, whether formal or informal, whether

written or oral, and whether transmitted or conveyed by mail, deliver, telephone, or otherwise.




19-14658-aih      Doc 22     FILED 11/04/20        ENTERED 11/04/20 15:30:20          Page 1 of 3
Date: November 4, 2020


                                                  /s/ Richard J. LaCivita
                                                  Reimer Law Co.
                                                  Richard J. LaCivita #0072368
                                                  Katherine D. Carpenter #0096867
                                                  30455 Solon Road
                                                  Solon, Ohio 44139
                                                  Phone No. 440-600-5500
                                                  Fax No. 440-600-5521
                                                  rlacivita@reimerlaw.com




19-14658-aih   Doc 22    FILED 11/04/20   ENTERED 11/04/20 15:30:20     Page 2 of 3
                                 CERTIFICATE OF SERVICE

I certify that on November 4, 2020, a true and correct copy of the Notice was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the court’s Electronic Mail Notice List:

1.     Office of the U.S. Trustee at (Registered address)@usdoj.gov


2.     Richard Baumgart on behalf of the Chapter 7 Trustee's office
       baumgarttrustee@dsb-law.com

3.     William Balena, Esq. on behalf of Amanda Maria Gilkerson, Debtor
       docket@ohbksource.com

       And by regular U.S. mail, postage prepaid, to:

4.     Amanda Maria Gilkerson, Debtor
       8816 Harris Court
       North Ridgeville, OH 44039

5.     Cuyahoga County Treasurer
       2079 East 9th Street
       Cleveland, OH 44115

6.     Matthew Gilkerson
       8816 Harris Court
       North Ridgeville, OH 44039



                                                            /s/ Richard J. LaCivita
                                                            Reimer Law Co.
                                                            Richard J. LaCivita #0072368
                                                            Katherine D. Carpenter #0096867
                                                            30455 Solon Road
                                                            Solon, Ohio 44139
                                                            Phone No. 440-600-5500
                                                            Fax No. 440-600-5521
                                                            rlacivita@reimerlaw.com




19-14658-aih     Doc 22     FILED 11/04/20      ENTERED 11/04/20 15:30:20           Page 3 of 3
